 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 17-CR-00198-LJO
12                                Plaintiff,            STIPULATION TO CONTINUE SENTENCING
                                                        HEARING
13                         v.
                                                        DATE: November 18, 2019
14   ADOLFO MENDOZA,                                    TIME: 8:30 a.m.
                                                        COURT: Hon. Lawrence J. O'Neill
15                               Defendant.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for sentencing on November 18, 2019.

21          2.     By this stipulation, defendant now moves to continue the November 18, 2019 hearing to

22 January 27, 2020.

23          3.     The parties agree and stipulate, and request that the Court find the following:

24                 a)      Counsel for defendant desires additional time to consult with his client, review the

25          current documents, conduct investigation and prepare himself and his client for the sentencing

26          hearing.

27                 b)      Counsel for defendant believes that failure to grant the above-requested

28          continuance would deny him/her the reasonable time necessary for effective preparation, taking


      STIPULATION TO CONTINUE SENTENCING HEARING        1
30
 1          into account the exercise of due diligence.

 2                 c)      Defendant is currently on pre-trial release and has not had any issues/violations

 3          while on pre-trial release. Defendant is currently employed.

 4                 d)      The government does not object to the continuance.

 5          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 6 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 7 must commence.

 8          IT IS SO STIPULATED.

 9
     Dated: November 12, 2019                                 MCGREGOR W. SCOTT
10                                                            United States Attorney
11
                                                              /s/ JEFFREY A. SPIVAK
12                                                            JEFFREY A. SPIVAK
                                                              Assistant United States Attorney
13

14
     Dated: November 12, 2019                                 /s/ Robert Lamanuzzi
15                                                            Robert Lamanuzzi
16                                                            Counsel for Defendant
                                                              ADOLFO MENDOZA
17                                                            (as approved by email 11/12/2019)

18

19

20                                                   ORDER

21
     IT IS SO ORDERED.
22

23
        Dated:    November 14, 2019                           /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
24

25

26
27

28

      STIPULATION TO CONTINUE SENTENCING HEARING          2
30
